DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34-42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “each diffraction element from among the plurality of diffraction elements having a height that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof, the first and second light rays being incident on the top and bottom surfaces, respectively, at an incidence angle greater than 45°.” However, the property that each of the diffraction elements “causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof” is a property of all diffraction gratings. Specifically, one of ordinary skill in the art would recognize and appreciate that any diffraction grating provides for both constructive and destructive interference between light rays that are incident thereon, as this is the fundamental principle of diffraction (as can be seen from Young, 1803, NPL Titled: “Experimental Demonstration of the general law of the interference of light”). Specifically, for any two light rays exiting a diffraction grating that are out of phase by an odd multiple of half a wavelength of the incident light destructively interfere to form the minima in the diffraction pattern.
As such, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the diffraction element performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the diffraction element to perform the function of causing destructive interference between light rays. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Since any diffraction grating will cause some destructive interference between light rays, any possible diffraction grating would read on the claimed limitation, and it is unclear what is intended to be encompassed by the claimed limitation.
For the purposes of examination, any diffraction grating structure meeting the structural requirements of the claim will be interpreted as reading on the claimed limitations.
Claims 2-33 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 6 recites that “all diffraction elements from among the plurality of diffraction elements are arranged to have positive grating angles or all diffraction elements from among the plurality of diffraction elements are arranged to have negative grating angles.” Similarly, claim 7 recites that “a first diffraction element from among the plurality of diffraction elements is arranged to have a positive grating angle and a second diffraction element from among the plurality of diffraction elements is arranged to have a negative grating angle.” However, it is unclear how a diffraction elements can have “positive grating angles” or “negative grating angles.” Specifically, it is unclear what constitutes a “grating angle” as such a term is not defined or known in the art. It is unclear whether the grating angle should be an angle of incident light, an angle of the first order of diffracted light, or an additional order, or some other angle. Moreover, it is unclear with what reference axis the angle is being defined and, as such, it is unclear how the grating angle can be positive or negative.
Furthermore, the “grating angle” appears to be a characteristic that is dependent not only on the structure of the diffraction elements, but also the light source, the location of the light source, the orientation of the device as a whole with respect to the light source, etc. 
As such, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the diffraction element performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the diffraction element to perform the function of providing positive or negative grating angles. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
For the purposes of examination, any device having diffraction elements meeting all of the structural requirements of the claims will be interpreted as reading on the claimed limitation.
Claims 15-17 are rejected as being dependent upon claim 6 and failing to cure the deficiencies of the rejected base claim. Claims 18 and 21-24 are rejected as being dependent upon claim 7 and failing to cure the deficiencies of the rejected base claim.
Claim 15 recites that “all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have positive grating angles.” Similarly, Claim 16 recites that “all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have negative grating angles.” However, claims 15 and 16 dependent upon claim 6, and none of the claims recite “a plurality of auxiliary diffraction elements.” It is unclear whether the claims are intended to be dependent upon another claim that does recite auxiliary diffraction elements or if the claim is referring to some other diffraction elements. For the purposes of examination, claims 15 and 16 will be interpreted as referring to all diffraction elements.
Claim 27 recites that “the first diffraction grating device and the second diffraction grating device have grating angles identical to one another.” Similarly, claim 28 recites that “the first diffraction grating device and the second diffraction grating device have grating angles different from one another.” However, it is unclear what constitutes a “grating angle” as such a term is not defined or known in the art. It is unclear whether the grating angle should be an angle of incident light, an angle of the first order of diffracted light, or an additional order, or some other angle. Moreover, it is unclear with what reference axis the angle is being defined and, as such, it is unclear how the grating angles are defined to be the same or different.
Furthermore, the “grating angle” appears to be a characteristic that is dependent not only on the structure of the diffraction elements, but also the light source, the location of the light source, the orientation of the device as a whole with respect to the light source, etc. 
As such, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the diffraction element performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the diffraction element to perform the function of providing positive or negative grating angles. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
For the purposes of examination, any device having diffraction elements meeting all of the structural requirements of the claims will be interpreted as reading on the claimed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9, 11, 14-17, 19, and 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parriaux et al. (U.S. Patent No. 6,219,478; hereinafter – “Parriaux”).
Regarding claim 1, Parriaux teaches a diffraction grating device comprising:
a light reflection substrate (12) (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30); and
a diffraction grating (8) arranged on the light reflection substrate (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30),
wherein the diffraction grating (8) comprises a plurality of diffraction elements, each diffraction element from among the plurality of diffraction elements having a height (H+σ) that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof, the first and second light rays being incident on the top and bottom surfaces, respectively, at an incidence angle greater than 45° (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43),
wherein the height of each diffraction element from among the plurality of diffraction elements is equal to a distance from a top surface of each diffraction element from among the plurality of diffraction elements to a top surface of the light reflection substrate (See e.g. Figs. 1-3; C. 4, L. 66 – C. 5, L. 37).
Regarding claim 2, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux further teaches a dielectric layer (4) between the light reflection substrate and the diffraction grating, wherein a thickness of the dielectric layer is an integer multiple of a wavelength of light incident on the diffraction grating (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43).
Regarding claim 4, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux further teaches that a refractive index of the diffraction grating is in a range from 1.3 to 2.0 (C. 10, L. 37-40 – Here Parriaux teaches that the diffraction grating is SiO2 or MgF2 which have refractive indices of 1.46 and 1.38, respectively, both in Applicant’s claimed range).
Regarding claim 5, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux further teaches that each diffraction element from among the plurality of diffraction elements comprises a main diffraction element and an auxiliary diffraction element (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43 – Given that the main and auxiliary elements are arbitrary, any plurality of diffraction elements reads on the claimed limitation; e.g. the peaks of the diffraction grating 8 in Fig. 1 read on the main elements and the valleys read on the auxiliary elements).
Regarding claim 6, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux further teaches that all diffraction elements from among the plurality of diffraction elements are arranged to have positive grating angles or all diffraction elements from among the plurality of diffraction elements are arranged to have negative grating angles (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43). 
Regarding claim 9, Parriaux teaches the diffraction grating device of claim 2, as above.
Parriaux further teaches that the dielectric layer (4) is a mono-layer (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43).
Regarding claim 11, Parriaux teaches the diffraction grating device of claim 2, as above.
Parriaux further teaches that the light reflection substrate (12) comprises a metal substrate (See e.g. Figs. 1-3; C. 10, L. 41-51; See also claim 3).
Regarding claim 14, Parriaux teaches the diffraction grating device of claim 5, as above.
Parriaux further teaches that the auxiliary diffraction element comprises a plurality of auxiliary diffraction elements that are separated from one another (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43 – By teaching a diffraction grating with a plurality of grating elements, Parriaux necessarily teaches a plurality of separated diffraction elements, i.e. a plurality of the valleys in the grating element 8 of Fig. 1).
Regarding claim 15, Parriaux teaches the diffraction grating device of claim 6, as above.
Parriaux further teaches that all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have positive grating angles (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43).
Regarding claim 16, Parriaux teaches the diffraction grating device of claim 6, as above.
Parriaux further teaches that all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have negative grating angles (See e.g. Figs. 1-3; C. 3, L. 63 – C. 4, L. 30; C. 5, L. 24 – C. 6, L. 43).
Regarding claim 17, Parriaux teaches the diffraction grating device of claim 6, as above.
Parriaux further teaches that pitches between adjacent diffraction elements from among the plurality of diffraction elements are equal to one another (See e.g. Figs. 1-3; C. 4, L. 17-30).
Regarding claim 19, Parriaux teaches the diffraction grating device of claim 9, as above.
Parriaux further teaches that a refractive index of the dielectric layer (4) is equal to or greater than a refractive index of the plurality of diffraction elements (8) (C. 10, L. 37-51 – Here Parriaux teaches that the diffraction grating and the dielectric layer are made of the same material).
Regarding claim 25, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux further teaches an optical apparatus comprising: a light source unit (20, 54); and a first diffraction grating device (49, 52 or 48, 51) configured to diffract light incident from the light source unit, wherein the first diffraction grating device is a diffraction grating device of claim 1 (See e.g. Figs. 6-7; C. 9, L. 61 – C. 10, L. 12; C. 10, L. 52 – C. 11, L. 40).
Regarding claim 26, Parriaux teaches the optical apparatus of claim 25, as above.
Parriaux further teaches that the light source unit comprises: a light source (20, 54) configured to emit light; and a second diffraction grating device (48, 51), wherein the light emitted by the light source is incident on the second diffraction grating device, and wherein the second diffraction grating device is configured to provide incident light to the first diffraction grating device by diffracting light incident from the light source (See e.g. Figs. 6-7; C. 9, L. 61 – C. 10, L. 12; C. 10, L. 52 – C. 11, L. 40).
Regarding claim 27, Parriaux teaches the optical apparatus of claim 25, as above.
Parriaux further teaches that the first diffraction grating device (49, 52) and the second diffraction grating device (48, 51) have grating angles identical to one another (See e.g. Fig. 7; C. 11, L. 30-40).
Regarding claim 28, Parriaux teaches the optical apparatus of claim 25, as above. 
Parriaux further teaches that wherein the first diffraction grating device (49, 52) and the second diffraction grating device (48, 51) have grating angles different from one another (See e.g. Fig. 6; C. 9, L. 61 – C. 10, L. 12).
Regarding claim 29, Parriaux teaches the optical apparatus of claim 25, as above.
Parriaux further teaches that the light source unit comprises: a light source (54) configured to directly emit light; a second diffraction grating device (51) that diffracts light incident from the light source such that light exits the second diffraction grating device in a first direction; and a transmission element (54, 56) that transmits the light exiting the second diffraction grating device to the first diffraction grating device (52) (See e.g. Fig. 7; C. 10, L. 52 – C. 11, L. 40).
Regarding claim 30, Parriaux teaches the optical apparatus of claim 26, as above.
Parriaux further teaches that wherein one of the first and second diffraction grating devices is slantingly arranged at an angle less than 45° with respect to a normal line perpendicular to a diffraction surface of the other one of the first and second diffraction grating devices (See e.g. Figs. 6-7; C. 9, L. 61 – C. 10, L. 12; C. 10, L. 52 – C. 11, L. 40).
Regarding claim 31, Parriaux teaches the optical apparatus of claim 27, as above.
Parriaux further teaches that the first diffraction grating device comprises a first beam expander and the second diffraction grating device comprises a second beam expander (See e.g. Figs. 4 and 6; C. 6, L. 35-43; C. 9, L. 61 – C. 10, L. 24).
Regarding claim 32, Parriaux teaches the optical apparatus of claim 28, as above.
Parriaux further teaches that the first diffraction grating device is configured to focus light incident from the second diffraction grating device, and the second diffraction grating device is configured to expand the light incident from the light source (See e.g. Figs. 4 and 6; C. 6, L. 35-43; C. 9, L. 61 – C. 10, L. 24).
Regarding claim 33, Parriaux teaches the optical apparatus of claim 29, as above.
Parriaux further teaches that the light source further comprises a light reflector arranged between the second diffraction grating device and the first diffraction grating device (See e.g. Fig. 7; C. 10, L. 52 – C. 11, L. 40).
Claim(s) 1, 4-8, 13-18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyraz (U.S. PG-Pub No. 2015/0362641).
Regarding claim 1, Boyraz teaches a diffraction grating device comprising:
a light reflection substrate (102, 602) (See e.g. Figs. 1 and 6; Paragraphs 0025-0026 and 0054-0055); and
a diffraction grating (104, 604) arranged on the light reflection substrate (See e.g. Figs. 1 and 6; Paragraphs 0025-0027 and 0054-0055),
wherein the diffraction grating (604) comprises a plurality of diffraction elements, each diffraction element from among the plurality of diffraction elements having a height that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof, the first and second light rays being incident on the top and bottom surfaces, respectively, at an incidence angle greater than 45° (See e.g. Figs. 1-6; Paragraphs 0025-0027, 0031-0032, and 0054-0055), 
wherein the height of each diffraction element from among the plurality of diffraction elements is equal to a distance from a top surface of each diffraction element from among the plurality of diffraction elements to a top surface of the light reflection substrate (See e.g. Figs. 1-6; Paragraphs 0025-0027, 0031-0032, and 0054-0055).
Regarding claim 4, Boyraz teaches the diffraction grating device of claim 1, as above.
Boyraz further teaches that a refractive index of the diffraction grating is in a range from 1.3 to 2.0 (See e.g. Figs. 1 and 6; Paragraphs 0025-0027 and 0054-0055).
Regarding claim 5, Boyraz teaches the diffraction grating device of claim 1, as above.
Boyraz further teaches that each diffraction element from among the plurality of diffraction elements comprises a main diffraction element and an auxiliary diffraction element (e.g. W1 and W-1) (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 6, Boyraz teaches the diffraction grating device of claim 1, as above.
Boyraz further teaches that all diffraction elements (e.g. W0, W1, W2, …) from among the plurality of diffraction elements are arranged to have positive grating angles or all diffraction elements from among the plurality of diffraction elements are arranged to have negative grating angles (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057). 
Regarding claim 7, Boyraz teaches the diffraction grating device of claim 1, as above.
Boyraz further teaches that  a first diffraction element (e.g. W1) from among the plurality of diffraction elements is arranged to have a positive grating angle and a second diffraction element (e.g. W2) from among the plurality of diffraction elements is arranged to have a negative grating angle (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 8, Boyraz teaches the diffraction grating device of claim 1, as above.
Boyraz further teaches that each diffraction element from among the plurality of diffraction elements comprises a main diffraction sub-element (e.g. W0) and a plurality of auxiliary diffraction sub-elements (e.g. W1, W-1, W2, W-2, …) (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 13, Boyraz teaches the diffraction grating device of claim 5, as above.
Boyraz further teaches that a width of the main diffraction element is greater than a width of the auxiliary diffraction element (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 14, Boyraz teaches the diffraction grating device of claim 5, as above.
Boyraz further teaches that the auxiliary diffraction element comprises a plurality of auxiliary diffraction elements that are separated from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 15, Boyraz teaches the diffraction grating device of claim 6, as above.
Boyraz further teaches that all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have positive grating angles (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 16, Boyraz teaches the diffraction grating device of claim 6, as above.
Boyraz further teaches that all auxiliary diffraction elements from among the plurality of auxiliary diffraction elements are arranged to have negative grating angles (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 17, Boyraz teaches the diffraction grating device of claim 6, as above.
Boyraz further teaches that pitches between adjacent diffraction elements from among the plurality of diffraction elements are equal to one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 18, Boyraz teaches the diffraction grating device of claim 7, as above.
Boyraz further teaches that the plurality of diffraction elements comprise diffraction elements having positive grating angles and diffraction elements having negative grating angles (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 21, Boyraz teaches the diffraction grating device of claim 18, as above.
Boyraz further teaches that the plurality of diffraction elements having positive grating angles are arranged to have different grating angles from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 22, Boyraz teaches the diffraction grating device of claim 18, as above.
Boyraz  further teaches that the plurality of diffraction elements having negative grating angles are arranged to have different grating angles from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 23, Boyraz teaches the diffraction grating device of claim 21, as above.
Boyraz further teaches that pitches of the plurality of diffraction elements having the positive grating angles are different from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 24, Boyraz teaches the diffraction grating device of claim 22, as above.
Boyraz further teaches that pitches of the plurality of diffraction elements having the negative grating angles are different from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Claim(s) 1-6, 9-10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonod et al. (U.S. PG-Pub No. 2012/0300302; hereinafter – “Bonod”). 
Regarding claim 1, Bonod teaches a diffraction grating device comprising:
a light reflection substrate (13, 20) (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140); and
a diffraction grating (15, 28) arranged on the light reflection substrate (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140),
wherein the diffraction grating (15, 28) comprises a plurality of diffraction elements, each diffraction element from among the plurality of diffraction elements having a height that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof, the first and second light rays being incident on the top and bottom surfaces, respectively, at an incidence angle greater than 45° (See e.g. Figs. 1-2; Paragraphs 0139-0168).
Regarding claim 2, Bonod teaches the diffraction grating device of claim 1, as above.
Bonod further teaches a dielectric layer (15, 27 or 11-12, 21-26) between the light reflection substrate and the diffraction grating, wherein a thickness of the dielectric layer is an integer multiple of a wavelength of light incident on the diffraction grating (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Regarding claim 3, Bonod teaches the diffraction grating device of claim 1, as above.
Bonod the light reflection substrate comprises a Bragg reflector comprising a first dielectric layer and a second dielectric layer (11-12, 21-26) having refractive indexes different from one another (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Regarding claim 4, Bonod teaches the diffraction grating device of claim 1, as above.
Bonod further teaches that a refractive index of the diffraction grating is in a range from 1.3 to 2.0 (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Regarding claim 5, Bonod teaches the diffraction grating device of claim 1, as above.
Bonod further teaches that each diffraction element from among the plurality of diffraction elements comprises a main diffraction element and an auxiliary diffraction element (See e.g. Figs. 1-2; Paragraphs 0139-0168).
Regarding claim 6, Bonod teaches the diffraction grating device of claim 1, as above.
Bonod further teaches that all diffraction elements from among the plurality of diffraction elements are arranged to have positive grating angles or all diffraction elements from among the plurality of diffraction elements are arranged to have negative grating angles (See e.g. Figs. 1-2; Paragraphs 0139-0168). 
Regarding claim 9, Bonod teaches the diffraction grating device of claim 2, as above.
Bonod further teaches that the dielectric layer (27) is a mono-layer (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Regarding claim 10, Bonod teaches the diffraction grating device of claim 2, as above.
Bonod further teaches that the dielectric layer comprises stacked first and second dielectric layers (11-12, 21-26), wherein respective refractive indices of the stacked first and second dielectric layers are different from each other (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Regarding claim 19, Bonod teaches the diffraction grating device of claim 9, as above.
Bonod further teaches that a refractive index of the dielectric layer (27) is equal to or greater than a refractive index of the plurality of diffraction elements (28) (See e.g. Figs. 1-2; Paragraphs 0134-0140).
Regarding claim 20, Bonod teaches the diffraction grating device of claim 10, as above.
Bonod further teaches that of the first and second dielectric layers, a refractive index of the dielectric layer (26, 27) that directly contacts the plurality of diffraction elements (28) is greater than a refractive index of the diffraction elements (28), and of the first and second dielectric layers, the refractive index of the dielectric layer (26, 27) that directly contacts the plurality of diffraction elements is greater than a refractive index of the other dielectric layer (25) of the first and second dielectric layers (See e.g. Figs. 1-2; Paragraphs 0134-0140).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parriaux or Bonod, as applied to claim 2 above, and further in view of Perkins (U.S. Patent No. 7,800,823).
Regarding claim 12, Parriaux and Bonod teach teaches the diffraction grating device of claim 2, as above.
Parriaux and Bonod fail to explicitly disclose that the light reflection substrate comprises a reflective wire grid polarizer.
However, Perkins teaches a polarization device comprising a light reflection substrate (22) and a diffraction grating (18) arranged on the light reflection substrate, wherein the light reflection substrate comprises a reflective wire grid polarizer (See e.g. Figs. 1 and 3; C. 3, L. 55 – C. 4, L. 61).
Perkins teaches this wire grid polarizer for “reducing back reflection, and thus capable of reducing ghost images when used in an imaging system or display system” for “polarizing and further controlling the light, such as the direction or modes of reflection” and “to develop an imaging system with such a wire grid polarizer or polarizer device capable of conserving space in the optical design, and capable of reducing ghost images and unwanted astigmatism” (C. 1, L. 61 – C. 2, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux or Bonod with the wire grid polarizer of Perkins for “reducing back reflection, and thus capable of reducing ghost images when used in an imaging system or display system” for “polarizing and further controlling the light, such as the direction or modes of reflection” and “to develop an imaging system with such a wire grid polarizer or polarizer device capable of conserving space in the optical design, and capable of reducing ghost images and unwanted astigmatism,” as in Perkins (C. 1, L. 61 – C. 2, L. 3).
Claim(s) 7-8, 13, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parriaux or Bonod, as applied to claim 1 above, and further in view of Boyraz.
Regarding claim 7, Parriaux and Bonod each teaches the diffraction grating device of claim 1, as above.
Parriaux and Bonod fail to explicitly disclose that a first diffraction element from among the plurality of diffraction elements is arranged to have a positive grating angle and a second diffraction element from among the plurality of diffraction elements is arranged to have a negative grating angle.
However, Boyraz teaches a high index contrast grating structure comprising a plurality of diffraction elements wherein a first diffraction element (e.g. W1) from among the plurality of diffraction elements is arranged to have a positive grating angle and a second diffraction element (e.g. W2) from among the plurality of diffraction elements is arranged to have a negative grating angle (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Boyraz teaches this diffraction structure “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” (Paragraph 0068) and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux or Bonod with the diffraction structure of Boyraz “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range,” as in Boyraz (Paragraphs 0004 and 0068).
Regarding claim 8, Parriaux and Bonod each teaches the diffraction grating device of claim 1, as above.
Parriaux and Bonod fail to explicitly disclose that each diffraction element from among the plurality of diffraction elements comprises a main diffraction sub-element and a plurality of auxiliary diffraction sub-elements.
However, Boyraz teaches a high index contrast grating structure comprising a plurality of diffraction elements wherein each diffraction element from among the plurality of diffraction elements comprises a main diffraction sub-element (e.g. W0) and a plurality of auxiliary diffraction sub-elements (e.g. W1, W-1, W2, W-2, …) (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Boyraz teaches this diffraction structure “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” (Paragraph 0068) and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux or Bonod with the diffraction structure of Boyraz “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range,” as in Boyraz (Paragraphs 0004 and 0068).
Regarding claim 13, Parriaux and Bonod each teaches the diffraction grating device of claim 5, as above.
Parriaux and Bonod fail to explicitly disclose that a width of the main diffraction element is greater than a width of the auxiliary diffraction element.
However, Boyraz teaches a high index contrast grating structure comprising a plurality of diffraction elements wherein a width of the main diffraction element is greater than a width of the auxiliary diffraction element (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Boyraz teaches this diffraction structure “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” (Paragraph 0068) and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux or Bonod with the diffraction structure of Boyraz “to achieve light manipulation with low loss and high power efficiency for transmission and reflection of plane waves in the mid-infrared and far-infrared spectrum range” and to provide “a low loss optical structure that can provide a range of functionalities for optical light manipulation both in and beyond the visible and near-infrared spectrum range,” as in Boyraz (Paragraphs 0004 and 0068).
Regarding claim 18, Parriaux in view of Boyraz and Bonod in view of Boyraz each teaches the diffraction grating device of claim 7, as above.
Boyraz further teaches that the plurality of diffraction elements comprise diffraction elements having positive grating angles and diffraction elements having negative grating angles (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 21, Parriaux in view of Boyraz and Bonod in view of Boyraz each teaches the diffraction grating device of claim 18, as above.
Boyraz further teaches that the plurality of diffraction elements having positive grating angles are arranged to have different grating angles from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 22, Parriaux in view of Boyraz and Bonod in view of Boyraz each teaches the diffraction grating device of claim 18, as above.
Boyraz  further teaches that the plurality of diffraction elements having negative grating angles are arranged to have different grating angles from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 23, Parriaux in view of Boyraz and Bonod in view of Boyraz each teaches the diffraction grating device of claim 21, as above.
Boyraz further teaches that pitches of the plurality of diffraction elements having the positive grating angles are different from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Regarding claim 24, Parriaux in view of Boyraz and Bonod in view of Boyraz each teaches the diffraction grating device of claim 22, as above.
Boyraz further teaches that pitches of the plurality of diffraction elements having the negative grating angles are different from one another (See e.g. Figs. 1 and 6; Paragraphs 0025-0033 and 0054-0057).
Claim(s) 3, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parriaux in view of Bonod.
Regarding claim 3, Parriaux teaches the diffraction grating device of claim 1, as above.
Parriaux fails to explicitly disclose that the light reflection substrate comprises a Bragg reflector comprising a first dielectric layer and a second dielectric layer having refractive indexes different from one another.
However, Bonod teaches an optimized dielectric reflective diffraction grating comprising a light reflection substrate and a diffraction grating wherein the light reflection substrate is a Bragg reflector comprising dielectrics (11-12, 21-26) having refractive indexes different from one another (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Bonod teaches this plurality of dielectric layers in order “to obtain an optimized diffraction grating for use over a frequency range several tens, or even several hundreds, of nanometers wide” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux with the plurality of dielectric layers of Bonod in order “to obtain an optimized diffraction grating for use over a frequency range several tens, or even several hundreds, of nanometers wide,” as taught by Bonod (Paragraph 0026).
Regarding claim 10, Parriaux teaches the diffraction grating device of claim 2, as above.
Parriaux fails to explicitly disclose that the dielectric layer comprises stacked first and second dielectric layers, wherein respective refractive indices of the stacked first and second dielectric layers are different from each other.
However, Bonod teaches an optimized dielectric reflective diffraction grating comprising a light reflection substrate and a diffraction grating wherein the dielectric layer comprises stacked first and second dielectric layers (11-12, 21-26), wherein respective refractive indices of the stacked first and second dielectric layers are different from each other (See e.g. Figs. 1-2; Paragraphs 0071-0072 and 0134-0140).
Bonod teaches this plurality of dielectric layers in order “to obtain an optimized diffraction grating for use over a frequency range several tens, or even several hundreds, of nanometers wide” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction grating device of Parriaux with the plurality of dielectric layers of Bonod in order “to obtain an optimized diffraction grating for use over a frequency range several tens, or even several hundreds, of nanometers wide,” as taught by Bonod (Paragraph 0026).
Regarding claim 20, Parriaux in view of Bonod teaches the diffraction grating device of claim 10, as above.
Bonod further teaches that of the first and second dielectric layers, a refractive index of the dielectric layer (26, 27) that directly contacts the plurality of diffraction elements (28) is greater than a refractive index of the diffraction elements (28), and of the first and second dielectric layers, the refractive index of the dielectric layer (26, 27) that directly contacts the plurality of diffraction elements is greater than a refractive index of the other dielectric layer (25) of the first and second dielectric layers (See e.g. Figs. 1-2; Paragraphs 0134-0140).

Response to Arguments
Applicant's arguments filed 08/23/2022, see pages 11-14, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “The claim specifically requires that the first and second light rays have "an incidence angle greater than 45°", and not all diffraction gratings cause destructive interference between light rays at the recited incident angle” and as such, the claim is not indefinite. However, Examiner respectfully disagrees.
Specifically, as detailed previously and above, it is unclear what structure is required by the claims. The property that each of the diffraction elements “causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof” is a property of all diffraction gratings. As detailed, one of ordinary skill in the art would recognize and appreciate that any diffraction grating provides for both constructive and destructive interference between light rays that are incident thereon, as this is the fundamental principle of diffraction (as can be seen from Young, 1803, NPL Titled: “Experimental Demonstration of the general law of the interference of light”). Specifically, for any two light rays exiting a diffraction grating that are out of phase by an odd multiple of half a wavelength of the incident light destructively interfere to form the minima in the diffraction pattern.
Thus, Examiner maintains that it is unclear what structure is required to meet the required functional language, as the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Since any diffraction grating will cause some destructive interference between light rays, any possible diffraction grating would read on the claimed limitation, and it is unclear what is intended to be encompassed by the claimed limitation.
As an example that it is unclear what structure would read on the claimed functional language, Examiner respectfully notes that Applicant also apparently argues at page 17 that the structure of Boyraz is not capable of causing destructive interference for light rays incident at an angle greater than 45°. However, the structure provided by Boyraz is not distinguishable in any manner from the claimed structure. As such, if a device such as Boyraz, which has the same structure as the claimed invention, does not cause the claimed function, it is unclear what structure is required by the claims. Thus, Examiner maintains that the claims are indefinite.
Regarding claims 6-7, 15-16, 27, and 28, Applicant argues that “the present application discloses that ‘grating angle’ is the same as ‘diffraction characteristic’ and goes on to define both of a ‘positive diffraction characteristic’ and a negative diffraction characteristic’” and thus the terms are definite. However, Examiner respectfully disagrees.
Specifically, none of the terms “grating angle” or “diffraction characteristic” are terms in the art. Examiner respectfully notes that any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  See MPEP § 2106.  Applicant's assertion that the term “grating angle” or “diffraction characteristic” is afforded a special definition based on the specification, is not persuasive, since it does not meet the requirements of MPEP § 2106.  The specification appears to simply offer discussion of various characteristics and angles and how they relate to incident light, without defining the term in a manner that would be understood by a person having ordinary skill in the art, and does not make it sufficiently clear that a “grating angle” defines specifically the direction of diffracted light.  Examiner is prohibited from importing limitations from the specification into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, Examiner has taken the broadest reasonable interpretation, pursuant to In re Van Geuns.
Examiner respectfully suggests amended the claims to specifically refer to the direction of the diffracted or incident light if that is the intended meaning of the claims.
Applicant's arguments filed 08/23/2022, see pages 14-16, regarding the 35 U.S.C. 102 rejection in view of Parriaux have been fully considered but they are not persuasive.
Applicant argues that “Parriaux does not disclose or suggest that the height of the diffraction elements is equal to a distance from the top surface of the light reflection substrate to a top surface of the diffraction elements as shown, e.g., in FIG. 1 of the present application” and “The grating 8 of Parriaux cannot reasonable be interpreted as extending all the way to the top surface of the reflective structure 12, and any such modification would change the principle of operation of the device of Parriaux as a leaky mode waveguide.” However, Examiner respectfully disagrees.
Specifically, the claims merely require that “each diffraction element from among the plurality of diffraction elements having a height that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof” and that “the height of each diffraction element from among the plurality of diffraction elements is equal to a distance from a top surface of each diffraction element from among the plurality of diffraction elements to a top surface of the light reflection substrate.” Thus, Examiner notes that the claim defines the “height” to be a distance from the top of the diffraction element to the top of the reflection substrate. Any diffraction grating provided on a reflection substrate will necessarily have a length from the top of the diffraction to the reflection substrate. In the case of Parriaux, this height is clearly shown to be the distance H plus the distance σ.
It is unclear if Applicant intends the “height” defined in the claim to be referring to a specific portion of the diffraction element, or a specific construction. However, absent any specific definition or limitations, the “height” defined by the claims is merely a distance from the top of the diffraction element to the light reflection substrate.
No special definition of “height” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “a height of the diffraction element”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of “height,” which states/seems to imply that the diffraction element must have some specific structure. 
Moreover, the only additional requirement of the “height” of the diffraction elements of the claims is that it “causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof.” Parriaux explicitly discloses that the values of H and σ (which equate to the distance from the top of the diffraction elements to the reflection substrate) are chosen such that destructive interference occurs as a result (see e.g. C. 4, L. 66 – C. 5, L. 37: “for a given incident wave 20, it is possible to select a height H of layer 4 and a depth .sigma. of diffraction grating 8 to obtain a destructive interference along direction of reflection 28 and thus a very high diffraction efficiency along direction of diffraction 26”). Thus, the distance between the reflection substrate and the top of the diffraction element meets of Parriaux meets all of the requirements of the claim, and Parriaux anticipates the claim.
Applicant's arguments filed 08/23/2022, see pages 16-17, regarding the 35 U.S.C. 102 rejection in view of Boyraz have been fully considered but they are not persuasive.
Specifically, Applicant argues that “paragraph [0055] discloses that incident light is incident at a normal angle to the x-axis (i.e., along the z-axis” and that, as a result, “the device of Boyraz requires light to be incident at a normal angle.” However, Examiner respectfully disagrees.
Although Boyraz discloses that the device is utilized with light incident in a direction normal to a surface of the device, Boyraz does not disclose that the device is incapable of operating with light incident at other angles, and there is no evidence to suggest that such a device would not be operable with light incident at a different angle. As such, Applicant’s argument that “the device of Boyraz requires light to be incident at a normal angle,” is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).
Moreover, Examiner notes that the limitation in question (i.e. “each diffraction element from among the plurality of diffraction elements having a height that causes a destructive interference between first light rays reflected by a top surface thereof and second light rays reflected by a bottom surface thereof, the first and second light rays being incident on the top and bottom surfaces, respectively, at an incidence angle greater than 45°”) is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
In the instant case, Boyraz teaches a diffraction grating device with a light reflection substrate and a diffraction grating arranged on the light reflection substrate which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Boyraz anticipates the claim. Further, Examiner notes that if the device of Boyraz, which includes all of the structural requirements of the claims, does not read on the claimed device, it is unclear what structure is actually required by the claims, as detailed above.
Examiner respectfully suggests including claim language to clearly and explicitly claim the structural differences that Applicant believes exist between the instant invention and that of Boyraz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896